DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 2016/0053514 – hereinafter Savage) in view of Lee et al. (US 2018/0029809 – hereinafter Lee), Krystalka Womble (US 8,797,900 – hereinafter Womble), and Christopher Wilkinson (US 2016/0355446 – hereinafter Wilkinson).
Re Claim 1:Savage discloses a vending kiosk, comprising: a plurality of compartments (12), each of the compartments (12) having a respective opening for food items to be retrieved or dispensed from an interior of each compartment (12); a plurality of doors (14) coupled to respective compartments (12), each door (14) configured to prevent access to the interior of a compartment (12) in a closed configuration and to provide access to the interior of the compartment (12) in an open configuration; a plurality of actuators (140, 141) coupled to the plurality of doors (14), the plurality of actuators (140, 141), 

Lee teaches a cleaning subsystem (100) comprising one or more of: a low pressure source (suction) configured to create a pressure (suction) less than an atmospheric pressure of an ambient environment of a vending kiosk; a plenum (near 1021), the plenum (near 1021) in fluid communication with the low pressure source (see paragraph [0085]); and a debris collection compartment (170) , in communication with the plenum (near 1021) to collect the debris from the plenum (near 1021)  (see paragraph [0085]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Savage with that of Lee to provide a self-sufficient cleaning device to maintain a hygienic environment.

Womble teaches wherein a plenum (at 330, 332) collects debris picked-up via suction effect created by the low pressure source when a vending kiosk (dispenser) is moved around an area (see col. 6 lines 40-45 and col. 10 lines 5-17).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Savage with that of Lee and Womble to provide a self-sufficient cleaning device capable of use with an autonomous or movable dispensing/vending housing so as to assure quicker operation of a device when in a given location. 

Wilkinson teaches a plenum (106) attached to a bottom surface of (a movable device) (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Savage with that of Lee, Womble, and Wilkinson to provide an alternative mounting configuration for a suction device on a movable vehicle as known within the vehicle suction arts and as related to Wombles’s secondary feature in which the device is capable of cleaning a floor.

Further Re Claim 10:Savage discloses at least one user input device (18) communicatively coupled to the at least one processor (16), the at least one user input device (18) configured to allow entry of a key code, wherein the at least one processor is further configured to confirm 

Further Re Claim 11:
Savage discloses at least one card reader communicatively coupled to the at least one processor, the at least one card reader configured to read information encoded in a financial transaction card, wherein the at least one processor is further configured to authorize a purchase transaction based on the information read from the financial transaction card (see paragraph [0020]).

Claims 3 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of Lee, Womble, and Wilkinson and further in view of Takashi Matsubara (US 2016/0202703 – hereinafter Matsubara).
Re Claims 3 and 26:
Savage in view of Lee, Womble, and Wilkinson discloses the device of claim 1, but fails to specifically teach a motor coupled to the one or more brushes, the motor configured to move the one or more brushes to sweep debris on the surface.

Lee teaches including one or more brushes (1022) proximate the bottom of a vending kiosk and positioned to contact a surface on which the vending kiosk is supported (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of 

Matsubara further in view teaches a motor (119) coupled to one or more brushes (9), the motor (119) configured to move the one or more brushes to sweep debris on the surface (see Figs. 1-9, see paragraph [0052]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Savage in view of Lee, Womble, and Wilkinson with that of Matsubara to provide efficient power for collecting debris.


Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of Lee, Womble, and Wilkinson and further in view of Mallett et al. (US 2012/0265336 – hereinafter Mallett).
Re Claims 4 and 6:
Savage in view of Lee, Womble, and Wilkinson discloses the device of claim 1, but fails to teach a plurality of heaters positioned to heat interiors of the plurality of compartments.

Mallett further in view teaches a plurality of heaters positioned to heat interiors of a plurality of compartments (538A) (see paragraphs [0411-0413]).  Re Claim 6: Mallett teaches a plurality of coolers positioned to cool interiors of the plurality of compartments (538A) (see paragraphs [0411-0413]).  Therefore, it would have been obvious for one of .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of Lee, Womble, and Wilkinson and further in view of Kevin Mark Hall (US 10/777/956 – hereinafter Hall).
Re Claim 8:
Savage in view of Lee, Womble, and Wilkinson teaches the device of claim 1, but fails to teach at least one antenna, and at least one radio communicatively coupled to the at least one antenna, wherein the at least one processor includes a near field communications processor communicatively coupled to the at least one radio to receive near field communications signals via the at least one antenna and authorize a purchase transaction based on information encoded in the received near field communications signals or confirm that a device or a person logically associated with a previously completed purchase transaction is proximate the vending kiosk via the near field communications signals.

Hall teaches at least one antenna, and at least one radio communicatively coupled to the at least one antenna, wherein the at least one processor includes a near field communications processor communicatively coupled to the at least one radio to receive near field communications signals via the at least one antenna and authorize a .


Claims 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0006005 – hereinafter Yu) in view of Savage, Lee, Womble, and Wilkinson.
Re Claims 27-29, 31, and 32:
Yu discloses a self-propelled vehicle (16), comprising: a vending kiosk comprising: a plurality of compartments (see paragraph [0090]), each compartment comprising an interior to store a food item to be dispensed (see paragraph [0091]); and a propulsion subsystem comprising: a set of wheels (see paragraph [0069]) or a set of treads; a motor (see paragraph [0098]) configured to drive the set of wheels or the set of treads; and a self-propelled vehicle control system (see Abstract) configured to control operations of the propulsion subsystem (see Figs. 1-14), but fails to teach a plurality of doors, each door configured to provide access to the interior of a compartment; a plurality of actuators coupled to the plurality of doors, the plurality of actuators 

Savage teaches a plurality of doors (14), each door configured to provide access to the interior of a compartment (12); a plurality of actuators (140, 141) coupled to the plurality of doors (14), the plurality of actuators (140, 141) configured to lock one or more of the doors (14) in the closed configuration and selectively unlock one or more of the doors (14) to move to the open configuration responsive to at least one actuator control signal (see paragraph [0021]); at least one processor (16) configured to provide the at least one actuator control signal to the plurality of actuators (140, 141) (see Figs. 1-12).  Re Claim 31: Savage teaches wherein the plurality of actuators (140, 141) comprise one or more of a solenoid (144), a piston and associated cylinder, a pair of magnets including at least one electromagnet, or an electromagnet and a ferrous metal (see Figs. 1-12).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Yu with that of Savage to allow for controlled dispensing of individual product from individual compartments.



Womble teaches configured to facilitate debris collection from a surface supporting a vending kiosk (dispenser) when the vending kiosk (dispenser) is moved around the surface by a propulsion subsystem (see col. 6 lines 40-45 and col. 10 lines 5-17).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Yu with that of Savage, Lee, and Womble to provide a self-sufficient cleaning device capable of use with an autonomous or movable dispensing/vending housing so as to assure quicker operation of a device when in a given location. 

Wilkinson teaches a cleaning subsystem (106) at least partially attached to a bottom surface of (a movable device) (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Yu with that of Savage, Lee, Womble, and Wilkinson to provide an alternative mounting configuration for a suction device on a movable vehicle as known within the vehicle suction arts and as related to Wombles’s secondary feature in which the device is capable of cleaning a floor.


Further Re Claim 30:
Yu teaches wherein at least a subset of the plurality of compartments comprise interiors that are delineated, thermally insulated, and/or heated or cooled (see paragraph [0091]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651